El Juez Asociado Señor Negrón García
emitió la opinión del tribunal.
Al resolver este recurso recordamos que “la muerte de un ser querido, más que de él es nuestra, puesto que nosotros la vivimos”.(1) (Énfasis suplido.)
I
Nayda Cintrón Adorno y sus tres (3) hijos menores de-mandaron al Dr. José A. Gómez et al., alegando que la muerte de Luis M. Ortiz Díaz —cónyuge y progenitor res-pectivamente— se debió a negligencia médica. Ortiz Díaz tenía cuarenta y tres (43) años al momento de su deceso y se desempeñaba como inspector agrícola.
La señora Cintrón Adorno y sus hijos reclamaron, me-diante una demanda enmendada por Ortiz Díaz, lucro ce-sante calculado en ciento quince mil novecientos cuarenta *581y nueve dólares ($115,949); la pérdida de su capacidad para disfrutar su vida futura valorada en la suma de ocho-cientos setenta y cinco mil trescientos setenta dólares ($875,370) y angustias mentales por la suma de ciento se-tenta y cinco mil dólares ($175,000). Nayda reclamó tam-bién ciento setenta y cinco mil dólares ($175,000) por an-gustias mentales al ver el sufrimiento de su esposo Ortiz Díaz durante su convalecencia y perder su compañía. Los menores solicitaron cada uno ciento veinticinco mil dólares ($125,000) por angustias mentales.
Gómez et al. impugnaron la partida de ochocientos se-tenta y cinco mil trescientos setenta dólares ($875,370) por la pérdida del disfrute de la vida futura del causante, co-nocida comúnmente como daños hedónicos. Argumentaron que la doctrina no reconoce a los herederos el derecho a esa indemnización y sólo pueden reclamar por sus propios su-frimientos y angustias mentales, así como los experimen-tados por su causante antes de morir y el lucro cesante, si demuestran dependencia económica. El derecho por la vida del causante se extingue con su muerte y es intransmisible. La compensación sólo procede si el perjudi-cado permanece vivo y prueba que su calidad de vida re-sultó adversa y apreciablemente afectada por razón de los hechos negligentes.
Por su parte, los demandantes Cintrón Adorno et al. postularon que la vida es un bien jurídico que forma parte del patrimonio de una persona. Basta con que ellos de-muestren con certeza razonable que la pérdida de la vida fue debida a la negligencia de los demandados, para que éstos estén obligados a resarcirles al amparo del Art. 1802 de nuestro Código Civil, 31 L.P.R.A. see. 5141, con indepen-dencia de otros daños morales o patrimoniales.
El tribunal de instancia, Sala Superior de Humacao (Hon. Carlos Soler Aquino), interlocutoriamente desestimó esa partida. En un certiorari instado por los demandantes Cintrón Adorno et al., el Tribunal de Circuito de Apelacio-*582nes (Hons. Amadeo Murga, Pesante Martínez y Rivera Pé-rez, Jueces) revocó. En esencia, dicho foro se fundamentó en que este Tribunal ha repudiado el principio de actio personalis moritur cum persona, ha reconocido la pérdida de la capacidad del goce de la vida como partida indepen-diente a las angustias mentales y ha permitido la transmi-sibilidad de las angustias mentales y físicas. Concluyó que, al igual que la pérdida de compañía y afecto, tiene una vertiente objetiva y otra subjetiva; también la tiene la incapacidad.
No conforme, el doctor Gómez et al. acudieron ante nos mediante un certiorari. Este fue seguido por una apelación del Hospital Domínguez, Inc. y otro certiorari del Sindicato de Aseguradores para la Suscripción Conjunta de Seguros de Responsabilidad Profesional Médico-Hospitalaria (S.I.M.E.D.).(2)
Por ser una cuestión novel, los consolidamos y expedi-mos para pautar.
*583h-H h-H
El término daños hedónicos se utilizó por vez primera en Sherrod v. Berry, 629 F. Supp. 159, 164 (N.D. Ill. 1985). Se definen como los “[d]años concedidos en algunas jurisdicciones por la pérdida del disfrute de la vida, o por el valor de la vida misma, como partida separada del valor económico productivo que una persona lesionada o fallecida hubiere gozado. Compensación otorgada a la víctima de una lesión personal por las limitaciones en su vida, producidas por la lesión”. (Traducción nuestra.) H. Black, Black Law Dictionary, 6ta ed. rev., Minnesota, Ed. West. Pub. Co., 1990, pág. 391, Estos recursos tratan sobre la primera acepción; esto es, si nuestro ordenamiento reconoce a los herederos una causa de acción a favor de un finado por la pérdida de los placeres y del disfrute de su vida futura.
Históricamente siempre se reconoció resarcimiento por los daños patrimoniales. Pero ni el derecho romano ni el común admitían una acción por muerte injustificada. En el romano, la vida de un hombre libre no era cotizable, e in-demnizar por su muerte menoscababa su vida, equiparán-dola a la de un esclavo. Los familiares carecían de toda acción privada y el culpable se enfrentaba a una causa pública. Los glosadores se dividieron sobre qué procedi-miento seguir y prevaleció la dirección propuesta por Accursio. El culpable de una muerte respondía civilmente sólo por los daños patrimoniales, acción ejercitada por los herederos. En contrario, los naturalistas afirmaban que la vida era un bien fundamental que el ordenamiento tenía que proteger: la víctima sufre un daño con su muerte. En el derecho español, las Partidas recogieron la normativa del derecho romano. Inicialmente sólo reconoció una causa de acción por daños a un siervo, no por la muerte de un hombre libre. E. Vicente Domingo, Los daños corporales: tipo-*584logia y valoración, Barcelona, Ed. Bosch, 1994, pág. 22 et seq.
En el derecho común inglés tampoco existía tal acción. Si la muerte constituía un delito grave, la acción civil se extinguía al proceder la causa penal como único remedio. La muerte humana no podía ser objeto de una demanda para recobrar daños y perjuicios en un tribunal civil. El principio de actio personalis moritur cum persona, según el cual la acción civil se perdía tanto por la muerte del de-mandado como del demandante, excluía los remedios civiles. Eventualmente, los tribunales en Estados Unidos adoptaron este enfoque para las acciones por muerte en el derecho común. S.P. Amadeo, Acción civil de daños y per-juicios por muerte ilegal en Puerto Rico, Río Piedras, [s. ed.], 1994, págs. 7-8.
No es hasta la Revolución Industrial que el ordena-miento anglosajón varió por legislación. En 1846, el Parla-mento inglés aprobó la “Ley de Accidentes Fatales”, cono-cida como Ley de Lord Campbell. Creó una acción civil por daños a favor del representante personal del fenecido para beneficio de sus sobrevivientes más allegados. Además de este tipo de estatutos (Death Statutes), la mayoría de los ordenamientos anglosajones adoptaron estatutos de super-vivencia (Survival Statutes) por los que la acción del finado no desaparecía con su muerte y era heredada. Autorizaba a los sobrevivientes a cobrar por los sufrimientos del finado, el lucro cesante y los gastos emergentes incurridos en el tratamiento antes de fallecer. Amadeo, op. cit., págs. 8-9. Por otro lado, España y otras jurisdicciones civilistas de origen napoleónico permitieron causas de acción similares por fíat judicial, basándose en los principios generales de responsabilidad extracontractual o aquiliana. íd., págs. 5-10.
*5851 — 1 H-í f-H
Por circunstancias históricas que no nos corresponde enjuiciar, Puerto Rico ha sido testigo del contraste entre el ordenamiento civil y el derecho común en cuanto a recla-maciones por muerte injustificada. El ordenamiento espa-ñol que rigió hasta 1902 —según resuelto por el Tribunal Supremo de España en la sentencia del 14 de diciembre de 1894— permitía que la viuda e hija menor reclamaran por la pérdida de afección y la falta de ingresos monetarios por la muerte del esposo y padre, respectivamente. Díaz v. The San Juan L. & T Co., 17 D.P.R. 69, 75-77 (1911). Con anterioridad, sólo eran compensables los daños pecunia-rios, no los morales. Más aún, la acción no era heredada, sino que pertenecía a ciertos familiares. A. Amadeo Murga, El valor de los daños en la responsabilidad civil, San Juan, Ed. Esmaco, 1997, T. I, págs. 266-267. Posteriormente in-gresaron en Puerto Rico conceptos del derecho común, tales como los principios dimanantes de los estatutos angloa-mericanos (Survival Statutes y Death Statutes).
Inicialmente, en González v. The San Juan L. & T. Co., 17 D.P.R. 124, 129-137 (1911),(3) reconocimos la causa de acción por daños sufridos por el sobreviviente en ocasión de sobrevenir negligentemente la muerte de un ser querido. Vía dictum, insinuamos que la madre sobreviviente no po-día reclamar a nombre del propio hijo muerto, ni por los daños y perjuicios que él mismo hubiera podido reclamar si no hubiese fallecido. íd., págs. 129 — 130. Sólo procedía la indemnización pecuniaria que debería probar.
La cuestión —por demás compleja y sensitiva— llevó a este Tribunal a vacilar en reconocer la fuente legal precisa de las reclamaciones por muerte injustificada. En momen-tos, nuestro ordenamiento se comparó al de California. Maldonado v. The Porto Rico Drug Co., 31 D.P.R. 747, *586766-767 (1923). Los daños correspondían a los del sobreviviente. Además de los gastos de la asistencia mé-dica y del entierro, se permitió una indemnización por el valor de los servicios de un hijo menor muerto, hasta que hubiese llegado a la mayoría. También, por primera vez, por esa pérdida admitimos las angustias y los sufrimientos morales de los padres.
Aún así, desde temprano, rechazamos aplicar el princi-pio de actio personalis moritur cum persona. Torres v. Sucesión Córdova, 31 D.P.R. 897 (1923). Algunas decisiones entendieron que esa causa de acción se basaba en los Arts. 60 y 61 del Código de Enjuiciamiento Civil, 32 L.P.R.A. ant. Ap. I, similares al ordenamiento anglosajón, permitiéndole reclamar sólo a las personas allí enumeradas. Arreche et al. v. Porto Rico Railway, L. & P. Co., 31 D.P.R. 445 (1923).
Finalmente resolvimos que la acción por muerte injus-tificada no emanaba de los Arts. 60 y 61 del Código de Enjuiciamiento Civil, supra, ni de un derecho hereditario, sino del Código Civil. Orta v. Porto Rico Railway, L. & P. Co., 36 D.P.R. 743, 750—751 (1927); Carbou Rodríguez v. Mir., 36 D.P.R. 809 (1927); F. Cabrera & Hno. v. Boscio, 38 D.P.R. 318 (1928); Porto Rico Railway, L. & P. Co. v. Corte de Distrito, 38 D.P.R. 342 (1928); Méndez v. Serracante, 53 D.P.R. 849 (1938); Ruberté v. American Railroad Co., 52 D.P.R. 472 (1938); Díaz v. Autoridad Fuentes Fluviales, 71 D.P.R. 931, 933—934 (1950); Travieso v. Del Toro y Travieso, Int., 74 D.P.R. 1009, 1015 (1953).
Basado en la doctrina española, en Orta v. Porto Rico Railway, L. & P. Co., supra, admitimos que los daños cau-sados por la muerte incluían la esperanza que uno podía tener de que el finado lo mantuviera, de haber sobrevivido. Si el hijo era menor, la ley presumía una pérdida pecunia-ria al superviviente del mero hecho de la muerte; no era necesaria la prueba de tal pérdida. íd., págs. 751-752. Esta decisión estableció indubitadamente la procedencia de una causa de acción e indemnización por los daños men-*587tales sufridos por muerte, sin requerirse un estatuto tipo “Lord Campbell”.
Tiempo después, Cáez v. U.S. Casualty Co., 80 D.P.R. 754, 762 (1958), y Viuda de Delgado v. Boston Ins. Co., 101 D.P.R. 598 (1973), identificaron dos (2) causas de acción ejercitables por los herederos: una, por sus propios sufrimientos y pérdidas llamada acción directa o perso-nal(4) y, otra, por los daños que la víctima-finado sufrió, acción heredada o patrimonial. Cátala v. Coca Cola, 101 D.P.R. 608 (1973).
IV
Nuestro ordenamiento jurídico provee dos (2) ti-pos de daños: los pecuniarios o económicos y los morales. Los económicos pueden clasificarse como daños emergen-tes o lucro cesante; los morales son las angustias físicas, las angustias mentales, la pérdida de compañía, el afecto y la incapacidad.
Al principio, no estaba claro si la indemnización incluía los beneficios prospectivos y potenciales inherentes a la relación paterno-filial. Travieso v. Del Toro y Travieso, Int, supra. Sin embargo, en Sánchez v. Liberty Mutual Ins. Co., 100 D.P.R. 1 (1971), se decidió que los padres tienen una causa de acción por el valor económico de la vida, par-tida que denominamos “lucro cesante”.
Hoy día, ante la muerte de un hijo, nadie duda que un padre puede reclamar por sus propios daños, además de los daños por sus sufrimientos mentales causados, entre éstos, la esperanza de una protección o un amparo durante la vejez. Zeno Molina v. Vázquez Rosario, 106 D.P.R. 324, 329 *588(1977). Estamos ante una pérdida económica que resulta ser un daño directo.
Posteriormente, en Zurkowsky v. Honeywell, Inc., 112 D.P.R. 271, 275 (1982), aclaramos que la indemnización por lucro cesante estaba condicionada a la dependencia económica. Convertimos así el lucro cesante en un daño que se concede al sobreviviente, no al fenecido, razón por la cual hay que probar esa dependencia. De este modo cualificamos: Orta v. Porto Rico Railway, L. & P. Co., supra; Maldonado v. The Porto Rico Drug Co., supra, y Travieso v. Del Toro y Travieso, supra. La reclamación, conocida como “lucro cesante al óbito del causante”, corresponde a los dependientes, al ellos sufrir los daños al dejar de recibir los fondos sobre los cuales dependían. Esta no corresponde —ni es una reclamación del finado— por lo que éste ha dejado de percibir. Este es el verdadero fundamento por el cual lógicamente se utiliza la expectativa de vida del beneficiario, no del finado. Sánchez v. Liberty Mutual, Ins. Co., supra.
En Vda. de Delgado v. Boston Ins. Co., supra, pág. 606, dijimos que “[l]a reparación del daño causado al destruir una vida, hasta donde pueda concebirse la indemnización pecuniaria como justo valor de esa pérdida, es una de las sanciones que el cuerpo social impone al ofensor que bien por acto criminoso o por negligencia es responsable de la muerte de uno de sus integrantes”.
Reiteramos ese pronunciamiento. Sin embargo, la necesidad de indemnizar por daños en nuestro ordenamiento no es ad infinitum', hemos de recordar que nuestra sociedad refleja un apetito voraz hacia lo material, y no podemos convertir el dolor, el sufrimiento, la tristeza, el desamparo y la frustración en simplemente otro bien de consumo y de tráfico comercial. La indemnización por daños tiene que corresponder a la prueba; no es una industria forense. Quiñones López v. Manzano Pozas, 141 D.P.R. 139 (1996); Torres Solis et al. v. A.E.E. et als., 136 D.P.R. 302 *589(1994); Ruiz Guardiola v. Sears Roebuck, 100 D.P.R. 817 (1972); Masa v. A.F.F., 96 D.P.R. 856 (1969); Viuda de Valentín v. ELA, 84 D.P.R. 112, 123 (1961); Atiles Moreu v. McClurg, 87 D.P.R. 865, 877 (1963); Toro Mercado v. P.R. & Amer. Ins. Co., 87 D.P.R. 658, 660 (1963). Para indemnizar un daño, hay que realmente sufrirlo y probarlo.
Según esta normativa, hemos rehusado compensar si la víctima no sufrió daño. Una menor que sólo dependió por corto tiempo del finado, y no sufrió angustias mentales debido a su poca edad, no tiene una causa de acción tan extensa por la muerte del compañero adulto de su abuela, con el cual vivió por breve tiempo. Correa v. Autoridad Fuentes Fluviales, 83 D.P.R. 144, 160 (1961). Más aún, los daños y sufrimientos al morir ahogados se limita al poco tiempo antes de éstos sucumbir. Publio Díaz v. E.L.A., supra. En su sustrato, los sufrimientos y las angustias mentales responden al concepto de daño moral.
... [E]s, por exclusión, el daño no patrimonial, ... el daño que no recae directamente sobre el patrimonio de una persona o que cayendo sobre bienes objetivos, ocasione o no lesión material en los mismos, causa una perturbación anímica en su titular, cual-quiera que sea el derecho que sobre ello se ostente. El daño moral es, pues, daño espiritual, daño inferido en derechos de la estricta personalidad o en valores que pertenecen más al campo de la afección que de la realidad material, económica. El daño moral es la lesión ocasionada en los bienes no económicos de una persona, o la repercusión afectiva desfavorable producida por los daños materiales. (Enfasis suplido.) G. Ortiz Ricol, Valoración Jurídica del Daño Moral, 48 Rev. Der. y Leg. 22, 24 (1959).
Por estas mismas razones, en Riley v. Rodríguez de Pacheco, 119 D.P.R. 762 (1987), reiteramos que una niña de corta edad no podía sufrir daños mentales dentro del sig-nificado jurídico compensatorio.
Contrario sensu, hemos indemnizado por la pérdida de la felicidad, llamándola incapacidad. Font v. Viking Construction Corporation, 58 D.P.R. 689 (1941) (incapacidad parcial permanente en el uso de un brazo); Muñoz v. The *590N.Y. & P.R. S/S Co., 72 D.P.R. 582 (1951) (cicatriz y desfiguración que afecta la capacidad); Morales Muñoz v. Castro, 85 D.P.R. 288, 297 (1962) (limitación física que impide correr o dedicarse a los deportes); Concepción Guzmán v. A.F.F., 92 D.P.R. 488, 502 y 506 (1965) (incapacidad física que impide hacer vida marital luego del accidente); Moa v. E.L.A., 100 D.P.R. 573, 591-592 (1972) (se tomó en consi-deración la perdurabilidad del daño sufrido por dicho me-nor, su edad, el influjo indeseable que la condición de su mano izquierda pueda haber tenido en su adolescencia, que tenga o vaya a tener en su juventud y madurez, dentro del círculo familiar, en sus relaciones de amistad, en su labor, y en toda actividad humana en que se vea involucra-do); Ruiz Santiago v. E.L.A., 116 D.P.R. 306 (1985) (dife-rencia entre la indemnización por incapacidad o daños fí-sicos futuros y la limitación física futura y el menoscabo de potencial de generar ingresos); Rodríguez Cancel v. A.E.E., 116 D.P.R. 443 (1985) (indemnización por no poder realizar las cosas que hacía antes).
En todas estas situaciones y causas judiciales no nos hemos separado del requisito cardinal de que tiene que existir un daño. La incapacidad existe porque la persona ha sufrido un daño real establecido a satisfacción del Tribunal. Así, en Font v. Viking Construction Corporation, supra, la incapacidad no era un daño objetivo sino relacionado con la profesión y las actividades del afectado. En Concepción Guzmán v. A.F.F., supra, establecimos la necesidad de tomar en cuenta cómo los daños afectaron la salud, el bienestar y la felicidad del damnificado. Ramos Rivera v. E.L.A., 90 D.P.R. 828, 831 (1964); Hernández v. Fournier, 80 D.P.R. 93, 103 (1957). No puede ser una pena pasajera, pero se permite el conocimiento judicial de ciertos sufrimientos, como el del padre ver al hijo sufrir. Moa v. E.L.A., supra.
*591V
Aceptamos que existen prestigiosos civilistas que apo-yan el resarcimiento de la pérdida de la vida como un bien particular e indemnizable. Consiste en el daño causado al acortarle la vida, en adelantar el fin inevitable que, según los tratadistas, no se pierde con la muerte y se transmite a los herederos. Véase F. de Castro y Bravo, La indemnización por causa de muerte, 9 An. Der. Civ. 449 (1956);(5) L. Diez-Picazo y A. Gullón, Sistema de Derecho Civil, 4ta ed., Madrid, Ed. Tecnos, 1983, Vol. II, págs. 624-625. Esta causa se identifica como el daño causado a la víctima por el mero hecho de morir: un daño objetivo.
En su abono se postula, además, que lo contrario signi-ficaría que a un malhechor le conviene matar, en vez de lastimar. El argumento no es persuasivo. Primero, no es lo mismo úna muerte negligente accidental, que un asesinato u homicidio en el contexto penal. Segundo, la indemniza-ción como remedio no se pierde per se. La muerte de la víctima es indemnizada en muchísimos otros aspectos. La desaparición de un ser querido aumenta el sufrimiento de sus familiares que, en fin, son los que se van a beneficiar de la compensación. Como posible factor disuasivo, prevalece la sanción estatal penal que sirve de máximo detente social. Equiparar la muerte causada criminalmente con una accidental, es sostener que la indemnización debe em-*592plearse como un factor punitivo vengador, lo cual es con-trario a nuestra filosofía civilista.(6)
También se aduce que como la pérdida del goce de la vida es perder algo que antes se tenía, debería indemnizarse. Si así fuera, la pérdida de ingresos futuros también sería indemnizable, y sabemos que sólo lo es por el tiempo en que vivió la víctima o, como acción directa, de los dependientes.
En el caso del menoscabo del potencial de generar ingre-sos,(7) reconocimos que se presumirá que la persona goza-ría las condiciones normales y probables. Si se indemniza por la pérdida de la felicidad, o sea, que por los atardeceres dejados de ver, la pérdida del goce de ver un hijo casarse o el disfrute de presenciar un nieto crecer —como persona normal — , también tendríamos que aceptar sus sufrimien-tos, tristezas, frustraciones, decepciones y demás sufri-*593mientos inherentes a la existencia de todo ser humano. Al difunto Cintrón Adorno sólo le cobijarían las presunciones de una existencia normal, que incluyen momentos felices, pero también las tristezas y demás desgracias de una vida cotidiana. ¿Cómo valorarlas si se desconocen? ¿Serían de placer o dolor? ¿En qué intensidad o proporción?
No todos los tratadistas aceptan el resarcimiento sepa-rado por la pérdida de la vida humana. Sobre el particular nos dice Zannoni:
Debe quedar en claro, sin embargo, y sobre esto insistiremos cuando se aluda al “valor económico de la vida humana” y al interés legítimo a la integridad corporal, que todo ilícito, es decir toda conducta antijurídica —dolosa o culposa— contra los derechos de la personalidad individual, o derechos personalísi-mos, afecta en primer término y primordialmente un interés no patrimonial. Es decir que el daño directo es extrapatrimonial y, en consecuencia, su resarcimiento queda enmarcado en los pa-rámetros del daño moral. E. Zannoni, El Daño en la Responsa-bilidad Civil, 2da ed., Buenos Aires, Ed. Astrea, 1987, pág. 137.
Más adelante aclara:
Parece una perogrullada, pero no está de más puntualizarlo: ni la ley ni los procedimientos judiciales han atribuido un valor a la vida humana independiente de la consideración de los damnificados por su pérdida. De modo que, traduciendo la doc-trina judicial, podría decirse que, a lo sumo, lo que ella pre-tende significar es que la vida humana tiene un valor econó-mico para alguien. Evidentemente no para la víctima del homicidio, pues, como bien se apunta, el muerto ya no es un sujeto de derecho, no es “damnificado”, en el sentido jurídico, pues no sufre un menoscabo patrimonial ni moral por su propia muerte. Los damnificados son los que le sobreviven, aquellas personas que de entonces en más, se verán privadas del valor económico que representaba para ellas la vida de la víctima. (Escolio omitido y énfasis suplido y en el original.) Id., pág. 143, citando a Llambías.
Subsiguientemente expone:
Y es en ese contexto, como anticipamos, que se dice que la vida tiene un valor económico en sí misma según la prudente valoración judicial.
*594[Entonces añade que aparte de los damnificados a quienes se les confiere este derecho] ningún damnificado podría alegar pura y simplemente que reclama, por la muerte de la víctima, una indemnización por el mero hecho de que la vida tiene un valor económico en sí misma. Id., págs. 143-144.
Por último añade:
La acción resarcitoria del daño moral se funda en la lesión o agravio a bienes jurídicos personales del damnificado, y, por lo tanto, inherentes a la personalidad. En consecuencia, la acción misma participa del carácter personalísimo a los términos del art. 498 del Cod. Civil.
Las consecuencias de la inherencia personal se traduce en dos consecuencias fundamentales: en primer término, la prohi-bición del ejercicio de las acciones vía subrogatoria (art. 1196 de Cod. Civil), y en segundo término, la intransmisibilidad suceso-ria (art. 498, Cod. Civil). Pero esta intransmisibilidad sucesoria no empece a que, si el damnificado directo ejerció, antes de su fallecimiento, la acción resarcitoria del daño moral, ella puede ser continuada por los herederos, pues entonces, entre el con-junto de titularidades transmisibles del causante se incluye el contenido, patrimonial del resarcimiento reclamado. (Enfasis suplido.) íd., pág. 449.
La doctrina del Tribunal Supremo de España rechaza su pro-cedencia y ha resuelto que el daño corresponde a los sufrimien-tos de los sobrevivientes. Su Sentencia del 24 de noviembre de 1970 declaró:
Se casa y anula la sentencia recurrida por violación del pre-cepto y doctrina legal referente al perjuicio o daño moral, ad-mitido en nuestro Derecho por reiteradas jurisprudencia y que se caracteriza por su extrapatrimonialidad o contenido no eco-nómico, por afectar a los sentimientos, bien del propio intere-sado o al de otros, como lo es el que puede producir la muerte de una persona querida-, habiendo cuidado de precisar la aludida doctrina legal, que por no tratarse de un derecho de orden patrimonial, transmisible por herencia, no son los herederos, en su condición de tales, a los que corresponde, sino que lo han de ser aquellos en los que por haber repercutido en sus sentimien-tos, se han de estimar como perjudicados; de aquí que la legiti-mación activa, para reclamar tales perjuicios, no implique la demostración de ser herederos del damnificado, sino la del per-juicio directo sufrido por una persona distinta a causa del daño que generó la culpa extracontractual ... J.L. Albácar López y J. Santos Briz, Código Civil: Doctrina y Jurisprudencia, T. VI, pág. 890.
*595Igualmente ilustradoras son las expresiones de la Sen-tencia de 30 de octubre de 1981:
Los titulares del derecho a la reparación o indemnización de daños y perjuicios ocasionados como consecuencia de la muerte de una persona ocurrida en accidente de tráfico, no son los he-rederos, sino los perjudicados que resulten tales por haber su-frido un daño material o moral como consecuencia de la muerte de la persona de que se trate, pues como es notorio, que sólo las personas puedan ser sujetos de derechos y la personalidad se extingue por la muerte es evidente que lo que se privó al muerto —la vida— no es susceptible de restitución, ni tampoco de repa-ración, y también lo es que ningún derecho pudo haber ingre-sado en su patrimonio una vez producido el fallecimiento, de manera, pues, que el derecho a la indemnización que surge por razón de los daños y perjuicios materiales o morales, ocasiona-dos a terceros como consecuencia de la muerte de la víctima, nace en el patrimonio de esos originariamente o iure propio, pero no iure hereditatis, o derivativamente, ya que el fallecido mal puede trasmitir lo que nunca ingresó en su patrimonio, de ahí pues, que pueda ostentar la condición de peijudicado quien no tenga la condición de heredero y quien tenga esta condición no tener la de perjudicado aunque lo moral es que ambas con-diciones coincidan y sean los próximos parientes los que sufran los daños materiales y morales derivados de la muerte de una persona. Id., pág. 1008. Véanse, además: Sentencia de 2 de fe-brero de 1973, Id., pág. 1004; Sentencia de 17 de febrero de 1956; C. Rogel Vide, La Responsabilidad Civil Extracontrac-tual: Introducción al estudio jurisprudencial, Madrid, Ed. Cur-tas, 1977, pág. 117; Borrell Macia, op. cit, págs. 330-331.
No hay duda de que hemos concedido indemnizaciones por la pérdida de la felicidad, pero a pesar del reclamo de que es un daño objetivo, nuestro ordenamiento jurídico lo estima subjetivo. Por esta razón, la compensación de un padre que tiene una relación cercana con su hijo es distinta cuando el contacto es mínimo. De igual modo, los daños físicos y mentales que sufre una víctima son desde el momento del acto torticero hasta su muerte; no trascienden su mortal existencia. Vda. Delgado v. Boston Ins. Co., supra. Tales daños no corresponden a su expectativa de vida. Véanse: Publio Díaz v. E.L.A., 106 D.P.R. 854 (1978); Colón v. Municipio de Guayama, 114 D.P.R. 193 *596(1983). Desde Publio Díaz v. E.L.A., supra, hemos enten-dido que el estado de lucidez o conciencia de la víctima es un factor que ha de considerarse al indemnizar los daños causádoles inicialmente. Las angustias mentales por la muerte no son objetivas, sino que requieren analizar la exis-tencia de peculiaridades anímicas especiales, además de la huella profunda esperada. Pérez Cruz v. Hosp. La Concepción, 115 D.P.R. 721, 738-739 (1984).
Se aduce que la indemnización procede por la pérdida de los derechos garantizados por la Constitución. La difi-cultad de este argumento estriba en que al indicarse los factores ha tomarse en consideración: la edad de la víc-tima, la salud, el número de familiares queridos, las rela-ciones con éstos, los amigos, así como la comunidad donde residía y su capacidad para sufrir sus propias necesidades para vivir la vida. Si tomamos estos factores, algunas vidas valdrían más que otras. Por lo tanto, no puede estarse re-firiendo a la valoración de los derechos constitucionales perdidos, ya que ante la muerte, no podemos sostener que algunos ciudadanos tengan más derechos que otros o sus derechos valgan más. En el fondo, estos factores son deter-minantes para estimar la pérdida y compensación de quie-nes sobreviven: una persona que tenga óptimamente estas cualidades, dejaría un mayor vacío entre sus familiares y amigos con quienes compartía y, por ende, generaría en és-tos mayores angustias mentales y morales.
Aunque las partidas de sufrimientos y angustias mentales y la de pérdida del disfrute de la vida entran dentro del marco de los daños morales, son de fuente y naturaleza distintas. La pérdida del disfrute de la vida, según solicitan los demandantes Cintrón Adorno et al., es un daño sufrido por el finado, al cual como herederos no tienen derecho. No cuestionamos la capacidad de Ortiz Díaz, mientras vivió, de recibir una indemnización o transmitir la acción por sus propios daños; no así la pérdida *597pecuniaria, pues ésta no es heredada sino un daño causado al propio sobreviviente.
La partida de sufrimientos y angustias mentales tiene la finalidad de indemnizar el dolor, los sufrimientos físicos y las angustias mentales que padece una persona como con-secuencia de un acto culposo o negligente. Elba A.B.M. v. U.P.R., 125 D.P.R. 294 (1990); Acosta & Rodas, Inc. v. PRAICO, 112 D.P.R. 583 (1982); Ramos Rivera v. E.L.A., supra; Vda. de Delgado v. Boston Ins. Co., supra; Consejo de Titulares v. C.R.U.V., 132 D.P.R. 707 (1993); Pérez Cruz v. Hosp. La Concepción, supra; Colón v. Municipio de Guayama, supra; Publio Díaz v. E.LA., supra. Por su parte, la pérdida del disfrute de la vida propone indemnizar por la pérdida de la capacidad de disfrutar la vida, por la privación de experimentar las constantes vivencias del devenir del ser humano a quien se ha causado la muerte. La pér-dida del goce de la vida no es una lesión identificable, ni tiene marcada probabilidad de trascender más allá del complejo mundo de lo teórico.
Los sufrimientos físicos y las angustias mentales presuponen la realidad y concreción de un daño. Los casos en los que el perjudicado ha fallecido, y hemos concedido estas partidas, se caracterizan por la existencia de un daño real, experimentado desde que se infiere hasta que la persona muere. Así, en Publio Díaz v. E.L.A., supra, pág. 872, indicamos que
... [a]nte la inexorable realidad de que todo ser humano al-gún día ha de morir, confesamos una vez más las limitaciones y lo angustioso de la gestión judicial de valorar este tipo de da-ños; sin embargo, apuntamos que factores tales como la natu-raleza y extensión de las lesiones; lapso de tiempo transcurrido entre la ocurrencia del daño y la muerte; estado de lucidez o conciencia de la víctima-, disponibilidad o no de asisencia y me-dicamentos adecuados; tipo de tratamiento recibido; presencia o ausencia de familiares; y cualquier otra circunstancia perti-nente, son determinantes para la evaluación de la cuantía. (Es-colio omitido y énfasis suplido.)
*598Por el contrario, la pérdida del disfrute de la vida no constituye un daño real ni concreto en la víctima, pues una vez fallece, está ausente el estado cognoscitivo necesario para éste apreciar o percibir un daño, placer o beneficio. Estamos sólo ante un daño hipotético, inexistente, no concreto. "El daño debe ser cierto, realmente existente, lo que excluye los puramente hipotéticos o eventuales, pues pueden producirse o no.” Picazo y Gullón, op. cit, pág. 622. (8)
Al igual que en Ruiz Santiago v. E.L.A., supra, en múl-tiples ocasiones hemos compensado por daños que inciden de alguna u otra forma en la capacidad de la persona de llevar una vida normal y placentera. No obstante, nuestras decisiones han estado basadas en que consideramos estos daños como un elemento derivado de la partida por sufri-mientos y angustias mentales. Su común denominador es que la víctima no murió ni entró en un estado de incons-ciencia que le impidiera apreciar y sufrir los daños inferídoles. Véanse: Concepción Guzmán v. A.F.F., supra; Morales Muñoz v. Castro, supra; Muñoz v. The New York and Porto Rico Steamship Co., supra; Font v. Viking Construction Corporporation, supra.
VI
El Art. 1802 del Código Civil, supra, como principio rector de la doctrina de responsabilidad civil extra-contractual, postula que “[e]l que por acción u omisión cause daño a otro, interviniendo culpa o negligencia, está obligado a reparar el daño causado”. (Enfasis suplido.) Exige probar (1) la existencia de un daño real, (2) la culpa *599o negligencia y (3) la relación causal entre el daño y la conducta culposa o negligente.(9)
Hemos visto cómo desde principios de siglo nuestra doc-trina jurisprudencial ha expandido paulatinamente los pa-rámetros de lo que constituyen daños compensables con miras a lograr la más completa y justiciera reparación del daño inferido, concepto que se ha caracterizado como “el menoscabo que a consecuencia de un acontecimiento o evento determinado sufre una persona, ya en sus bienes vitales naturales, ya en su propiedad o en su patrimonio”. Galib Frangie v. El Vocero de P.R., supra. Maldonado Rodríguez v. Banco Central Corp., 138 D.P.R. 268 (1995); Soto Cabral v. E.L.A., supra; Santini Rivera v. Serv Air, Inc., supra; Miranda v. E.L.A., supra; García Pagán v. Shiley Caribbean, etc., 122 D.P.R. 193, 205-206 (1988).
Esta visión decisoria se apuntala en que “[n]o está en *600las manos del hombre descartar del mundo de la realidad hechos acaecidos. A lo sumo se podrán detener sus efectos presentes y futuros mediante ciertas providencias y pre-cauciones, pero nunca borrar las ya ocurridas y realizadas. Por eso cuando se ha producido un daño que el derecho ordena reparar, lo único hacedero es cortar el paso a sus consecuencias mientras se estén gestando”. H.A. Fischer, Los daños civiles y su reparación, Madrid, Ed. Rev. Der. Privado, 1928, pág. 133.
... [A]l adjudicar daños estamos conscientes que el dolor hu-mano (físico y espiritual) no es similar ni pecuniariamente cotizable. El dinero y el dolor “son bienes de tan distinta cate-goría que no cabe comparación. Pero si el dinero no es sufi-ciente para reparar este tipo de daños, es preferible que la víc-tima reciba una indemnización insuficiente a que no reciba ninguna. Por tanto, aunque el dinero no pueda ser parango-nado con el dolor es posible proporcionar a la víctima una com-pensación que, sin llegar a devolverle lo perdido, le permita procurarse placeres y satisfacciones, psíquicas o mentales, ap-tas para atenuar el dolor sufrido”. Ataz López, op. cit., pág. 328. Riley v. Rodríguez de Pacheco, 119 D.P.R. 762, 804 (1987).
El dinero no tiende a restaurar, sino a resarcir: el acreedor no obtiene, a título de reparación, lo mismo que sin el daño hu-biera conseguido, sino otra cosa: una suma en metálico. El de-recho elige este recurso económico de resarcimiento a sabien-das de que no se ajusta al principio fundamental que preside la reparación de los daños. H.A. Fischer, op. cit., págs. 133-134.
Hasta el presente, nuestra casuística ha reconocido los daños no patrimoniales o morales, consistentes de los sufrimientos físicos, las angustias mentales y los daños patrimoniales compuestos por el daño emergente y el lucro cesante; también, como daño no patrimonial, el causado por la pérdida de afecto.
Tal y como ha ocurrido en nuestra jurisdicción, en va-rias ocasiones los tribunales norteamericanos han conce-*601dido daños en casos en los que la víctima no murió.(10) Sin embargo, existen profundas discrepancias en torno a la procedencia de la concesión por de daños hedónicos, aun en situaciones en las cuales el perjudicado vive, pero en per-manente estado de inconsciencia. (11) Algunos lo han recha-zado(12) otros no la han reconocido específicamente como daños hedónicos, pero la han considerado al determinar y evaluar la cuantía del resarcimiento(13) Otras decisiones la *602conceden como parte de las angustias y los sufrimientos mentales.(14) No obstante, en los últimos años ha habido un aumento en el número de sentencias que distinguen los daños hedónicos de los sufrimientos y las angustias mentales. (15)

En Puerto Rico, la doctrina de responsabilidad civil extracontractual se rige por nuestra tradición civilista. No estamos obligados a seguir indefectiblemente enfoques de raíces distintas a nuestro ordenamiento primario.

Reafirmamos, pues, que por ser los sufrimientos físicos y las angustias mentales daños reales, cuya ocurrencia tiene lugar mientras la persona está viva y consciente, su causa de acción para “reclamar por sus graves daños ... es un bien patrimonial, transmitido por su muerte a sus herederos y reclamable por éstos como parte que es de su herencia”. Vda. De Delgado v. Boston Ins. Co., supra, pág. 607. Ahora bien, esa no es la situación configu-*603rada por los daños hedónicos en la acepción del caso de autos: la pérdida del disfrute de la vida del fallecido Ortiz Díaz. Estos alegados daños, por ser futuros e inexistentes, producto de una ficción —no existe vida alguna que tenga placeres o sufra— no son susceptibles de ser compensados como partida independiente.

Se dictará sentencia y se revocará la del Tribunal de Circuito de Apelaciones.

El Juez Asociado Señor Fuster Berlingeri emitió un opi-nión disidente, a la cual se unió la Juez Asociada Señora Naveira de Rodón.

 Publio Díaz v. E.L.A., 106 D.P.R. 854, 872 (1978).


 Plantean:

Caso Núm. CC-96-228:

“1. Erró el Tribunal de Circuito de Apelaciones al concluir que la pérdida del disfrute de la vida ha sido una partida independiente reconocida por el Honorable Tribunal Supremo de Puerto Rico.
“2. Erró el Tribunal de Circuito de Apelaciones al determinar que bajo nuestro ordenamiento jurídico es transmisible a los herederos de un finado la causa de acción de éste por la pérdida del disfrute de [su] vida.” Petición de certiorari, pág. 5.

Caso Núm. AC-96-S8:

“Cometió error el Tribunal de Circuito de Apelaciones al revocar la Resolución del Tribunal de Primera Instancia para que se reinstale como causa de acción o partida de daños de la parte demandante por la pérdida del derecho a vivir del señor Luis Manuel Ortiz Díaz.” Apelación, pág. 3.

Caso Núm. CC-96-232:

“Erró el Tribunal de Circuito de Apelaciones al concluir que la pérdida de dis-frute de la vida es una partida independiente de otros componentes del daño moral que debe reconocerse en nuestro ordenamiento.
“Erró el Tribunal de Circuito de Apelaciones al concluir que una causa de acción por pérdida de disfrute de la vida es transmisible por herencia.”


 Revocado por Orta v. Porto Rico Railway, L. & P. Co., 36 D.P.R. 743 (1927), y Silva Wiscovich v. Weber Dental Mfg. Co., 119 D.P.R. 550 (1987), en otros aspectos.


 Entre los daños directos recobrables están los daños materiales y la falta de cuidado, compañía, protección, afecto y los daños morales sufridos por los recurridos. Viuda de Seraballs v. Abella Hernández, 90 D.P.R. 368, 370 (1964).


 A pesar de que España no ha reconocido una acción por daños hedónicos, la tendencia es enfatizar la causa de acción por muerte indebida. En las palabras del profesor De Castro, su labor se concentró en abogar por la indemnización por causa de muerte “con la esperanza de contribuir en algo a la renacida tendencia que pos-tula un reconocimiento general de “bienes de la persona’, y el mayor respeto a la vida de cada uno; que ha de expresarse, para que no quede en palabra vacía, en el valor más universalmente conocido hoy: el dinerario. El responsable por dolo, culpa o ne-gligencia de la pérdida de una vida humana debe pechar siempre con la indemniza-ción adecuada, y la ciencia jurídica no debe amparar artificios ni repetir viejos sofis-mas, de siempre, utilizados para eludirla”. F. de Castro y Bravo, La indemnización por causa de muerte, 9 An. Der. Civ. 449, 451 (1956).


 El jurista Amadeo Murga entiende que la privación de compañía y afecto es un daño objetivo distinto a las angustias mentales que es el sufrimiento. Pero en Batista v. Clínica Julia, 71 D.P.R. 823, 829 (1950), indirectamente, la reconocimos no como daño objetivo y distinguible, sino como parte de las angustias mentales. En Roses v. Juliá, 67 D.P.R. 518, 529 (1947), se describió como pérdida pecuniaria; Hernández v. Gobierno de la Capital, 81 D.P.R. 1031, 1042 (1960) (indemnización por la muerte de su hija y la pérdida de su compañía y afecto); Rodríguez v. A.A.A., 98 D.P.R. 872-873 (1970) (los niños estaban en edad que necesitaban de la compañía, el cariño y el cuidado de su madre, quien los criaba); Pérez Cruz v. Hosp. La Concepción, 115 D.P.R. 721 (1984) (el tribunal de instancia otorgó indemnización global por angustias mentales y pérdida de consorcio; no se expresó sobre sentar partida para el hijo, sólo sufrimientos y angustias mentales); Escobar Galarza v. Banuchi Pons, 114 D.P.R. 138 (1983) (pérdida de esposa y consorcio); López Surita v. A.F.F., 93 D.P.R. 601 (1966) (otorgó sufrimientos, pérdida de compañía y afecto, derecho a alimentos futuros).


 Aún el daño por menoscabo de potencial de generar ingresos no es objetivo. Toma en consideración el tipo de núcleo familiar, el grado de estabilidad del hogar, la edad, la condición de salud física y mental previa, la inteligencia, su disposición, la educación alcanzada, hábitos de estudio, la habilidad en la escuela, el talento, inte-reses específicos, “entretenimientos y destrezas desarrolladas, grado de madurez y experiencia”. D. Fernández y C.E. Toro, El lucro cesante en materia de responsabili-dad civil extracontractual: La confusión de la Torre de Babel, LII Rev. Jur. U.P.R. 31, 68 (1982). En cuanto a sus proyecciones, son pertinentes al examen de aquellas otras guías susceptibles de indicar mejores oportunidades para alcanzar destrezas o edu-cación más avanzada. A. Borrell Maciá, Responsabilidades derivadas de culpa extra-contractual civil, 2da ed., Barcelona, Ed. Bosch, 1958, pág. 266. Finalmente, las leyes de salario mínimo, los promedios de ingreso en las variadas ocupaciones o profesio-nes prevalecientes, los sistemas de retiro o edad promedio de retiro forman parte del cuadro total.


 Incluso en Ruiz Santiago v. E.L.A., 116 D.P.R. 306, 319 (1985), al reconocer el derecho de un menor, de que tiene que ser compensado por el menoscabo del poten-cial de generar ingresos, aclaramos que aunque se abordaba “el campo de lo especu-lativo y conjetural, [lo hacíamos] con la idea fija de que se producirá en el futuro como un hecho cierto y no eventual, una pérdida de ingresos en función de cierto grado de incapacidad física o total del menor”. (Enfasis suplido.)


 Montalvo v. Cruz, 144 D.P.R. 748 (1998); Ramírez v. E.L.A., 140 D.P.R. 385 (1996); Tormos Arroyo v. D.I.P., 140 D.P.R. 265 (1996); Monitor v. Soc. de Gananciales, 138 D.P.R. 600 (1995); Soto Cabral v. E.L.A., 138 D.P.R. 298 (1995); Vélez Rodríguez v. Amaro Cora, 138 D.P.R. 182 (1995); Sepulveda de Arrieta v. Barreto, 137 D.P.R. 735 (1994); Miranda v. E.L.A., 137 D.P.R. 700 (1994); Pressure Vessels P.R. v. Empire Gas P.R., 137 D.P.R. 497 (1994); Ojeda v. El Vocero de P.R., 137 D.P.R. 315 (1994); Santini Rivera v. Serv Air, Inc., 137 D.P.R. 1 (1994); Ortiz Torres v. K & A Developers, Inc., 136 D.P.R. 192 (1994); Sucn. Pacheco v. Eastern Med. Assoc., Inc., 135 D.P.R. 701 (1994); Defendini Collazo et al. v. E.L.A., Cotto, 134 D.P.R. 28 (1993); J.A.D.M. v. Centro Com. Plaza Carolina, 132 D.P.R. 785 (1993); Torres Maldonado v. J.C. Penney Co., 130 D.P.R. 546 (1992); Elba A.B.M. v. U.P.R., 125 D.P.R. 294 (1990); Arroyo López v. E.L.A., 126 D.P.R. 682 (1990); R. De Ángel Yagüez, La Responsabi-lidad Civil, Bilbao, U. de Bilbao,1988, págs. 41 — 46; R. Badenes Gasset, Conceptos fundamentales del Derecho: Las relaciones jurídicas patrimoniales, 7ma ed., Barcelona-México, Marcombo Boixareu Editores, 1987, pág. 196; H.M. Brau del Toro, Da-ños y Perjuicios Extracontractuales, 2da ed., San Juan, Pubs. J.T.S., 1986, Vol. I, pág. 180; J.L. Lacruz, Elementos de Derecho Civil: Derecho de Obligaciones, 2da ed., Barcelona, Ed. Bosch, 1985, Vol. II, pág. 497 y ss.; L. Diez-Picazo y A. Gullón, Sistema de Derecho Civil, 5ta ed., Madrid, Ed Tecnos, Í985, Vol. II, pág. 120; J. Bustamante Alsina, Teoría General de la Responsabilidad Civil, 4ta ed., Buenos Aires, Ed. Abe-ledo-Perrot, 1983, pág. 86; J. Puig Brutau, Fundamentos de Derecho Civil, Barcelona, Ed. Bosch, 1983, T. II, Vol. III, pág. 80 y ss.; D. Espín Cánovas, Manual de Derecho Civil Español, 5ta ed., Madrid, Ed. Rev. Derecho Privado, 1978, Vol. III, pág. 501; Q. Scaevola, Código Civil, 2da ed., Madrid, Ed. Reus, 1974, T. XXXI, pág. 334 y ss.; J. Santos Briz, Derecho Civil: Teoría y Práctica, Madrid, Ed. EDERSA, 1973, T. III, pág. 491 y ss.; F. Puig Peña, Tratado de Derecho Civil Español, 2da ed., Madrid, Ed. Rev. Der. Priv., 1973, T. IV, V. II, pág. 677; A. Borrell Macia, Responsabilidades derivadas de culpa extracontractual civil, Barcelona, Ed. Bosch, 1958, págs. 61-73; J.W. Hedeman, Derecho de Obligaciones, Madrid, Ed. Bosch, 1958, Vol. III, pág. 512.


 Eyoma v. Falco, 589 A.2d 653 (1991); Clement v. Consolidated Rail Corp., 734 F. Supp. 151 (D. N.J. 1989); Burnham v. Frey-Shoemaker-Colbert-Brodnax, 445 So.2d 477 (1984); Phillips v. United States, 575 F. Supp. 1309 (D. S.C. 1983); McNeill v. United States, 519 F. Supp. 283 (D. S.C. 1981); Jackson v. United States, 526 F. Supp. 1149 (D. Ark. 1981); Buttrey Food Stores Division v. Coulson, 620 P.2d 549 (Wyo. 1980); Mariner v. Marsden, 610 P.2d 6 (Wyo. 1980); Swiler v. Baker’s Super Mkt., Inc., 277 N.W.2d 697 (1979);Anunti v. Payette, 268 N.W.2d 52 (1978); Lebesco v. Southeastern P.A. Transp. Auth., 380 A.2d 848 (1977); Hildyard v. Western Fasteners, Inc., 522 P.2d 596, 601 (Colo. 1974); Isgett v. Seaboard Coast Line Railroad Company, 332 F. Supp. 1127, 1143 (D. S.C. 1971); Powell v. Hegney, 239 So.2d 599 (1970); Nice v. Chesapeake & Ohio Railway Company, 305 F. Supp. 1167 (D. Mich. 1969); Basset v. Milwaukee Northern Railway Company, 170 N.W. 944 (1919).


 En Flannery for Flannery v. United States, 718 F.2d 108 (4to Cir. 1983), en el que la persona perjudicada quedó en permanente estado comatoso, el Tribunal se negó a conceder daños hedónicos al concluir que concederlos, además de los que ya había sufrido o experimentado la víctima, constituía una medida punitiva. Imponer esa compensación no brindaba a la víctima ningún beneficio al estar impedida de utilizar el dinero en la satisfacción de sus necesidades y placeres.
Al igual que en Flannery for Flannery v. United States, supra, el Tribunal de New York, en MacDougal v. Garber, 73 N.Y.2d 246, 536 N.E.2d 372 (1989), revocó una decisión de los tribunales inferiores que concedieron daños por la pérdida del disfrute de la vida a una persona en estado comatoso. Se señaló que era requisito indispensable que la persona tuviera algún grado de conciencia para que procediera la partida. De lo contrario, no se estaría ante la compensación de un agravio, sino ante daños punitivos. Resolvió que la compensación por la pérdida del disfrute de la vida, a una víctima en estado comatoso, era punitiva, pues no significaba ni tenía ninguna utibdad a ella. Sin embargo, en Holston v. Sister of Third Order, 618 N.E.2d 334 (1993), el Tribunal Apelativo de Illinois resolvió que eran compensables los da-ños hedónicos, aun cuando la víctima no estuviera consciente del daño. Dunn v. Cadiente, 503 N.E.2d 915 (1987); McNeill v. United States, 519 F. Supp. 283 (D. S.C. 1981).


McDougal v. Garber, supra; Nemmers v. U.S., 681F. Supp. 567 (D. Ill. 1988); Burke v. United States, 605 F. Supp. 981 (D. Md. 1985); Poyzer v. McGraw, 360 N.W.2d 748 (1985); City of Columbus v. Strassner, 25 N.E. 65 (1890); Northern Indiana Public Service Co. v. Robinson, 18 N.E.2d 933 (1939); Hogan v. Santa Fe Trail Transp. Co., 85 P.2d 28 (Kan. 1938); Louisville Gas Co. v. Fuller, 92 S.W. 566 (1906).


 Averna v. Industrial Fabrication, 562 So.2d 1157 (1990); Lee v. Southern Bell Tel. & Tel. Co., 561 So.2d 373 (1990); Brown v. McDonald’s Corp., 428 So.2d 560 (1983); Ossenfort v. Associated Milk Producers, Inc., 254 N.W.2d 672 (1977); Packard *602v. Whitten, 274 A.2d 169 (1971); Dagnello v. Long Island Rail Road Company, 289 F.2d 797 (2do Cir. 1961).


 Westcott v. Crinklaw, 133 F.3d 658 (8vo Cir. 1998); Sullivan v. U.S. Gypsum Co., 862 F. Supp. 317 (Kan. 1994); Wilt v. Buracker, 443 S.E.2d 196 (1993), cert. denenegado, 511 U.S. 1192 (1994); Lombardo v. Hoag, 634 A.2d 550 (1993); Foster v. Trafalgar House Oil & Gas, 603 So.2d 284 (1992); Ortega v. Plexco, a Div. of Chevron Chemical Corp., 793 F. Supp. 298 (D. N.M. 1991); Boyd v. Búlala, 905 F.2d 764 (4to Cir. 1990); Canfield v. Sandock, 563 N.E.2d 1279 (1990); Sterner v. Wesley College, Inc., 747 F. Supp. 263 (D. Del. 1990); McDougal v. Garber, supra; Nichols v. Es-tabrook, 741 F. Supp. 325 (1989); Stroud v. Stroud, 385 S.E.2d 205 (1989); Marks v. Gaskill, 546 N.E.2d 1245 (Í989); Seifert v. Bland, 546 N.E.2d 1242 (Í989); Leiker By and Through Leiker v. Gafford, 778 P.2d 823 (Kan. 1989); Leonard v. Parrish, 420 N.W.2d 629 (1988); Poyzer v. McGraw, supra; Swanson v. U.S. By and Trough Veterans Admin., 557 F. Supp. 1041 (Idaho 1983); MacDonald v. United States, 555 F. Supp. 935 (Penn. 1983); Blodgett v. Olympic Sav. and Loan Ass’n., 646 P.2d 139 (Wash. 1982); Fuston v. United States, 5Í3 F. Supp. 1000 (Penn. 1981); Judd v. Rowley’s Cherry Hill Orchards, Inc., 611 P.2d 1216 (1980); Willinger v. Mercy Catholic Med. Ctr., etc., 393A.2d 1188 (1978); Wingfield v. People Drug Store, Inc., 379A.2d 685 (1977); Degen v. Bayman, 241 N.W.2d 703 (1976); Dugas v. Kansas City Southern Railway Lines, 473 F.2d 821 (1973); Tyminski v. United States, 481 F.2d 257 (3er Cir. 1973); Winter v. Pennsylvania R.R. Co., 68 A.2d 513 (1949).


 Rufino v. U.S., 829 F.2d 354 (2do Cir. 1987); Shaw v. United States, 741 F.2d 1202 (9no Cir. 1983); Dyer v. United States, 551 F Supp. 1266 (D. Mich. 1982); McNeill v. United States, supra; Thompson v. National R.R. Passenger Corp., 621 F.2d 814 (6to Cir. 1980), cert. denegado, 449 U.S. 1035 (1980); Pierce v. New York Central Railroad Company, 409 F.2d 1392 (6to Cir. 1969).